IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41006
                        Conference Calendar


BURVON KING,

                                         Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-379
                        --------------------
                          December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Burvon King, federal prisoner # 21029-077, appeals from the

dismissal of his 28 U.S.C. § 2241 petition.   King argues that the

indictment and sentence in his case violated Apprendi v. New

Jersey, 530 U.S. 466 (2000), and that the “savings clause” of

28 U.S.C. § 2255 applies to allow him to pursue 28 U.S.C. § 2241

relief.   Apprendi does not apply retroactively to cases on

collateral review and does not establish that King was convicted



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41006
                                 -2-

of a nonexistent offense.    Wesson v. U.S. Penitentiary, 305 F.3d
343, 347 (5th Cir. 2002).   King cannot make a showing sufficient

to invoke the “savings clause” of 28 U.S.C. § 2255 to pursue

28 U.S.C. § 2241 relief.    Id.

     AFFIRMED.